DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/20201 has been entered.
 
Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borrmann (US 2007/0296244), Strom et al. (US 9,562,616), Hearle (US 338,267) and Cliff (US 231,150). 
Regarding claim 1, Borrmann discloses a drive arrangement of a flap arrangement of a motor vehicle (para. 3, 20; fig. 1-4), wherein the flap arrangement has a flap (400) which can be displaced between an open position and a closed position (para. 3, 20-21), wherein the drive arrangement has two mechanical drive connections (300, 500) for a driving force transmitting connection of the drive arrangement (para. 23) and a helical spring arrangement (291, 292, 293) for producing a total resilient force between the two mechanical drive connections (para. 28-32), wherein the curve progression of the total resilient force between the two mechanical drive para. 30-31; fig. 3), wherein the helical spring arrangement has a plurality of helical spring elements (each of 291, 292, 293 are shown), having a helical spring axis (fig. 2), wherein a displacement of the flap is associated with a deflection of the plurality of helical spring elements (fig. 2) and wherein, in order to produce the curve progression of the total resilient force which has different curve gradients (shown in fig. 3), the plurality of helical spring elements have a progressive resilient behavior at least over a deflection portion (fig. 3), and wherein the plurality of helical spring elements have a variable resilient configuration along the helical spring axis producing the progressive resilient behavior (fig. 3); wherein a displacement of the flap is associated with a deflection of the plurality of helical spring elements (as is obvious from the configuration shown in figure 2). 
The disclosure of Borrmann is silent wherein the helical spring arrangement has an integral helical spring element, and wherein, in order to produce the curve progression of the total resilient force which has different curve gradients, the helical spring element has a progressive resilient behavior at least over a deflection portion; wherein the helical spring element has a variable resilient configuration along the helical spring axis producing the progressive resilient behavior, wherein the resilient configuration of the helical spring element which changes along the helical spring axis causes spring turns of the helical spring element to lay on top of each other during deflection in the event of a displacement, and causes the resilient number of turns to decrease. 
Strom is in the related field of spring assemblies (col. 1, lines 7-9) and teaches an integral helical spring element (52), and wherein, in order to produce the curve progression of the total resilient force which has different curve gradients, the helical spring element has a progressive resilient behavior at least over a deflection portion (fig. 8); wherein the helical spring element has for example, spring section 52 may include first portion 52a comprised of a first alloy material, and second portion 52b comprised of a second alloy material different from the first alloy material, col. 5, lines 18-39; a spring assembly may utilize different pitches for the spring section 52, col. 5, lines 40-52), wherein the resilient configuration of the helical spring element which changes along the helical spring axis causes spring turns of the helical spring element to lay on top of each other during deflection in the event of a displacement (the structure shown in fig. 5, following the force-deflection curve of fig. 8, reads on the limitation), and causes the resilient number of turns to decrease (figs. 5, 8). 
Further, it has generally been held that reducing multiple structures to a single, integral structure is obvious1 in cases where the design is not contrary to the understandings and expectations of the art.2  Regarding such an integral design, it has long been known in the art of springs that the spring-rate of a single, integral spring can be varied by manipulating physical characteristics of the spring-wire, to include the wire diameter as evidenced by the disclosure of Hearle (US 338,267 A), or the wire cross-sectional shape as evidenced by the disclosure of Cliff (US 231,150 A), or by using dissimilar materials as evidenced by the disclosure of Strom (see, for example, col. 4, lines 42-44). So while the design of Borrmann uses multiple, different springs to i.e., as evidenced by the discussion of Strom, col. 5, lines 53-61) to attain a desired variable spring-rate by instead using a single, integral spring; and in the mechanical arts, using a single mechanical element rather than using multiple mechanical elements would be considered an advantageous or beneficial design improvement. 
Therefore, as evidenced by the discussion above, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing, to use the spring teachings of Strom in combination with the disclosed structure of Borrmann, in order to improve the design of Borrmann to include a single, integral spring element of a variable spring-rate rather than relying upon multiple, individual spring elements with a cumulative variable spring-rate.  Additionally, the disclosure of Strom (at least col. 3, line 60-col. 4, line 61; and col. 6, lines 7-20; and col. 9, lines 46-65) further evidences the multitude of benefits of the spring-design of Strom over other spring-designs of the prior art, to include reduced cost and lead time for manufacturing, minimizing distressed areas of the spring, allowing an optimized cross-sectional distribution for the spring as needed, improved performance and extended life for the spring, and increased application flexibility, temperature capability, and fatigue life.
The remaining limitations necessarily result from the combination as suggested above: wherein a displacement of the flap is associated with a deflection of the helical spring element; wherein the resilient configuration of the helical spring element which changes along the helical spring axis causes spring turns of the helical spring element to lay on top of each other during deflection in the event of a displacement of the flap at least in one displacement region of the flap. 

The following claims are mapped to the disclosure of Strom, as used in the combination, unless otherwise noted: 
Regarding claim 3, the combination of Borrmann and Strom suggests the drive arrangement as claimed in claim 1, wherein the helical spring element (52) has a resilient configuration which changes in portions or continuously along the helical spring axis (fig. 8). 
Regarding claim 4, the combination of Borrmann and Strom suggests the drive arrangement as claimed in claim 1 wherein the helical spring element (52) has at least one spring portion (52a) having a first resilient configuration (col. 5, lines 18-52) and at least one spring portion (52b) having a second resilient configuration (col. 5, lines 18-52).
Regarding claim 5, the combination of Borrmann and Strom suggests the drive arrangement as claimed in claim 1, wherein the variable resilient configuration of the helical spring element (52) comprises a varying spring geometry (the spring portion includes one or more of a variable pitch and a variable cross-sectional area, col. 2, lines 39-41).
Regarding claim 6, the combination of Borrmann and Strom suggests the drive arrangement as claimed in claim 1, wherein the variable resilient configuration of the helical spring element (52) comprises varying the material parameters of the helical spring material (col. 5, lines 18-39).
Regarding claim 8, the combination of Borrmann and Strom suggests the drive arrangement as claimed in claim 1, wherein the spring turns of the helical spring element (52) lay on top of each other in groups or wherein the spring turns lay on top of each other successively during a displacement of the flap (in the combination, figs. 5, 8 read on the limitation).
Regarding claim 9, the combination of Borrmann and Strom suggests the drive arrangement as claimed in claim 1, wherein the spring turns lying on each other at times during displacement of the flap are surface-treated (col. 8, lines 51-55).
Regarding claim 10, the combination of Borrmann and Strom suggests the drive arrangement as claimed in claim 1, wherein at least two spring portions of the helical spring element (52) have per se a substantially linear resilient characteristic (fig. 8 shows linear portions).
Regarding claims 11, 12, 18 and 19, the combination of Borrmann and Strom suggests the drive arrangement as claimed in claim 1, respectively, wherein in a second half of the closure displacement of the flap, the helical spring element (52) generates an increase in the total resilient force (fig. 8); wherein in the second half of the closure displacement of the flap, the progressive resilient behavior of the helical spring element (52) produces an increase in the curve gradient of the curve progression of the total resilient force over the displacement of the drive arrangement (fig. 8); wherein in a last quarter of the closure displacement of the flap, the helical spring element (52) produces an increase in the total resilient force (fig. 8); wherein in a last quarter of the closure displacement of the flap, the progressive resilient behavior of the helical spring element (52) produces an increase in the curve gradient of the curve progression of the total resilient force over the displacement of the drive arrangement (fig. 8).  
Regarding claim 13, the combination of Borrmann and Strom suggests the drive arrangement as claimed in claim 1, wherein the drive arrangement has a drive motor (150, Borrmann) and a feedgear mechanism (130, Borrmann) which is connected downstream of the drive motor in order to produce drive movements which can be diverted via the two mechanical drive connections (para. 24-27, Borrmann).
Regarding claim 14, the combination of Borrmann and Strom suggests the drive arrangement as claimed in claim 13, wherein the feedgear mechanism (130, Borrmann) is constructed as a linear mechanism (fig. 2, Borrmann) in order to produce drive movements along a drive axis (para. 24-27, Borrmann).
Regarding claim 15, the combination of Borrmann and Strom suggests a flap arrangement of a motor vehicle having a flap (para. 20, Borrmann) which can be displaced between an open position and a closed position (para. 20, Borrmann) and a drive arrangement (para. 24-27, Borrmann) which is associated with the flap as claimed in claim 1 (fig. 2, Borrmann).
Regarding claim 16, the combination of Borrmann and Strom suggests the drive arrangement as claimed in claim 4, wherein the helical spring element (52) has at least one spring portion having at least one additional resilient configuration (col. 5, lines 40-52).
Regarding claim 17, the combination of Borrmann and Strom suggests the drive arrangement as claimed in claim 5, wherein the different resilient configurations of the helical spring element differ regarding the turn pitch (different pitches, col. 5, lines 40-52) and/or wherein the different resilient configurations of the helical spring element differ regarding the turn diameter and/or wherein the different resilient configurations of the helical spring element differ regarding the spring wire diameter (variable cross-sectional area, col. 2, lines 39-41).
Regarding claim 20, the combination of Borrmann and Strom suggests the drive arrangement as claimed in claim 14, wherein the helical spring element is orientated along the drive axis (fig. 2, Borrmann).

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Applicant has argued, in Remarks, pages 8-10, that “the required reasonable expectation of success is absent” (Remarks, page 8, fourth paragraph) because the springs of Borrmann and Strom utilize different “sizes, forces, precision requirements, operating conditions, applications, etc.” (Remarks, page 9, last paragraph); and in Remarks pages 10-11, that “[w]ith regard to Strom, Hearle, and Cliff, Applicant asserts that it is non-analogous art” (Remarks, page 10, fourth paragraph). This is not persuasive. 
First, the disclosure of Strom is not limited to “springs for use in valves” (Remarks, page 11, third paragraph), but rather the “disclosure generally relates to spring assemblies” (Strom, col. 1, lines 7-8). Towards this, Strom recites, “[i]n general, it is expected that, based on the teachings herein, a person having ordinary skill in the art will be able to modify the spring assemblies as above to conform for use in a wide variety of applications, as the selection of size, shape, etc. of working components is generally considered to be within the level of skill of a person having ordinary skill in the art. As such, the various possible implementations of the spring assemblies should not be considered limited to any of the embodiments presented herein” (col. 5, lines 53-61; emphasis added); and “the exemplary embodiment or exemplary embodiments are only examples, and are not intended to limit scope, applicability, or configuration of the invention in any way” (col. 10, lines 2-5). Therefore, the disclosure of Strom is broader than the exemplary embodiment of valves; and by Strom, a person of ordinary skill is expected to be able to modify the size, shape, etc. of a spring for application in its intended use. 
simple mechanical inventions, a broad spectrum of prior art must be explored in order to find solutions to a known deficiency,3 and that any need or problem known in the field of endeavor and addressed by the prior art can provide a reason for combining elements,4 even if the prior art references to be used in combination are from different environments. Springs are simple mechanical components that are ubiquitous to the mechanical arts; and their deficiencies, such as cost of production and wear, are well-known in the art. Strom plainly evidences a method of producing springs at reduced cost as compared to traditional manufacturing techniques (col. 6, lines 15-20), and which has a design phase that generates an optimal design for a particular implementation that is analyzed with 3D stress/deflection analysis to optimize the mechanical fatigue life of the assembly (col. 6, lines 47-57); and which produces springs with unique shapes and geometries, without tooling, and using dissimilar materials to allow for increased application flexibility, temperature capability, and fatigue life (col. 9, lines 46-50). 
Third, the disclosures of Hearle and Cliff evidence the long-known state of the art of springs of which one of ordinary skill in the field of automobiles (see Hearle, lines 42-44; and Cliff, lines 5-6) would have been well-aware – namely, that the spring-rate of a single, integral spring can be varied by manipulating physical characteristics of the spring wire. Plainly, it is 
Therefore, following from the above discussion, the disclosures of Strom, Hearle, and Cliff are analogous art; and one of ordinary skill in the art would have had a reasonable expectation of success that the prior art could be modified or combined to result in the claimed invention. 
Lastly, the obviousness of the suggested combination is evidenced by the disclosure of Adoline et al. (US 9,188,184). Adoline is in the field of spring system used in easing the opening of luggage compartment lids or hatchbacks, and evidences that such spring systems are analogous to many other applications, such as struts or shock absorbers (col. 1, lines 3-12). Further, Adoline shows, in figs. 3-4, an embodiment having a helical mechanical spring 60, where the size, shape, and material of the spring is non-limiting; and the cross-sectional area of the inner void region 68, the thickness of the wire, or the material used to form the spring can vary along the longitudinal length of the spring (e.g., col. 10, lines 33-55); and shows, in figs. 5-6, a further embodiment having two or more helical mechanical springs 250, 270, where the size, shape, and material of the first and second springs are non-limiting (e.g., col. 13, line 60-col. 14, line 13). Therefore, as plainly evidenced by Adoline, it is expected to be well-within the skill level of one of ordinary skill in the art to substitute a multiple-spring arrangement with a single-spring arrangement in a vehicle compartment closure; and that one of ordinary skill in the art is expected to be capable of adapting springs of a first system (e.g., struts or shock absorbers) for use in a second system (e.g., luggage compartment lids).    

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658      

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04(V)(B): In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") [emphasis added] 
        
        2 See MPEP 2144.04(V)(B): Schenckv.Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.) [emphasis added]  
        3 See MPEP 2141.01(a)(IV) which states “In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist.” 
        
        4  See MPEP 2141.01(a)(I) which states “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed… This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one… Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).”